Citation Nr: 0206183	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  97-27 353A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly compensation based on 
schedular, housebound or aid and attendance benefit.  

2.  Entitlement to individual unemployability.  

3.  Basic eligibility to Dependent's Educational Assistance 
under 38 USC Chapter 35.  

4.  Entitlement to an increased evaluation for coronary 
artery disease, arteriosclerotic heart disease, status post 
myocardial infarction with congestive heart failure, 
currently rated as 60 percent disabling.  

5.  Entitlement to an increased evaluation for generalized 
anxiety disorder with some depression, currently evaluated as 
50 percent disabling.  

6.  Entitlement to service-connection for diabetes mellitus 
and or bilateral cataracts.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active military service from February 1953 to 
January 1955 and from January 1957 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In March 1997 
service-connection for residuals of Agent Orange exposure 
diabetes mellitus and / or bilateral cataracts were denied.  
Entitlement to special monthly compensation was denied and 
basic eligibility to Dependent's Educational Assistance under 
38 USC Chapter 35 was not established.  Service-connection 
for coronary artery disease, status post myocardial 
infarction, also claimed as high blood pressure was granted 
and assigned a 30 percent evaluation.  In a July 1997 rating 
decision the 30 percent evaluation for generalized anxiety 
disorder with some depression was continued.  Entitlement to 
individual unemployability was denied in an April 1998 rating 
decision.  

In an October 2001 rating decision service-connection for 
diabetes mellitus type II and bilateral cataract associated 
with herbicides exposure was granted and awarded an 
evaluation of 60 percent, the evaluation for coronary artery 
disease, status post myocardial infarction with congestive 
heart failure was increased to 60 percent and generalized 
anxiety disorder with some depression was increased to 50 
percent.  Individual unemployability was granted and 
Dependent's Educational Assistance under 38 USC Chapter 35 
was established.  Special monthly compensation based on 
schedular, housebound or aid and attendance was denied.  

In a December 2001 rating decision entitlement to special 
monthly compensation based on being housebound was granted 
for the period of March 11, 1996 to September 30, 1996 and 
from January 30, 2001 to April 30, 2001.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1953 to January 1955 and from January 1957 to 
February 1975.  

2.	On March 26, 2002, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeals are dismissed.



		
C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


